ACCEPTED
                                                                              01-14-00914-CV
                                                                   FIRST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                         8/10/2015 5:21:26 PM
                                                                        CHRISTOPHER PRINE
                                                                                       CLERK

                         NO: 01-14-00914-CV

                                IN THE                       FILED IN
                                                      1st COURT OF APPEALS
                                                          HOUSTON, TEXAS
          FIRST DISTRICT COURT OF APPEALS OF          TEXAS
                                                      8/10/2015 5:21:26 PM
                                                      CHRISTOPHER A. PRINE
                                                              Clerk
                        AT HOUSTON, TEXAS

                             JAY COHEN,
                                         Appellant

                                   v.

               MIDTOWN MANAGEMENT DISTRICT,
         GREATER SOUTHWEST MANAGEMENT DISTRICT,
                      HARRIS COUNTY,
       THE HARRIS COUNTY DEPARTMENT OF EDUCATION,
     THE PORT OF HOUSTON AUTHORITY OF HARRIS COUNTY,
        THE HARRIS COUNTY FLOOD CONTROL DISTRICT,
           THE HARRIS COUNTY HOSPITAL DISTRICT,
                    THE CITY HOUSTON,
         HOUSTON INDEPENDENT SCHOOL DISTRICT, and
           HOUSTONCOMMUNITY COLLEGE SYSTEM,
                                          Appellees


APPELLANT’S UNOPPOSED MOTION FOR 30-DAY EXTENSION OF
            TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

     Pursuant to Texas Rule of Appellate Procedure 26.3, Appellant Jay H.

Cohen files this Unopposed Motion for Extension of Time to File his
Appellant’s Brief, which motion complies with Rule 10.5(b), and in support

thereof would respectfully show as follows:

         1.   This is an appeal from a final judgment in Cause No. 2013-16814;

Midtown Management District et. al. v. Jay H. Cohen; in the 133rd Judicial

District Court of Harris County, Texas.

         2.   Appellant’s Brief is currently due today, August 10, 2015.

         3.   The Clerk’s Record was filed with the Court of Appeals on

December 4, 2014.

         4.   Counsel for Appellees Midtown Management District, and Greater

Southwest Management District requested a supplement to the Clerk’s Record,

which First Supplemental Clerk’s Record was filed on January 20, 2015.

         5.   Since the filing of the Clerk’s Record and First Supplemental

Clerk’s Record the following activity, inter alia, has taken place in the trial

court:

              a)    Appellant filed a motion in the trial court, including a
                    request for new trial;

              b)    Appellees filed a response to Appellant’s motion;

              c)    Appellees filed two motions ostensibly              requesting
                    successive nunc pro tunc judgments;

              d)    The trial court entered two new judgments; ostensibly final
                    nunc pro tunc final judgments; and

              e)    The trial court entered execution orders.
                                          2
      6.     On July 16, 2015, Appellant requested a supplemental clerk’s

record to include the above motions, responses, and new final trial court

judgments in the record on appeal. Appellant also filed an unopposed motion

with the Court of Appeals for an order to file a second supplemental clerk’s

record, which motion was granted by the Court of Appeals.

      7.     On July 24, 2015, the Harris County Clerk filed the second

supplemental record with the Court of Appeals.

      8.     Appellant Mr. Cohen respectfully requests that the Court of

Appeals extend time for Mr. Cohen to file his Appellant’s Brief to allow time

for counsel to review the record as supplemented and to prepare an adequate

brief to aid the Court.

      9.     This is Mr. Cohen’s first request for an extension of time for filing

Appellant’s Brief. Appellee’s counsel has indicated via email to Appellant’s

counsel that Appellee does not oppose this motion.

      10.    Appellant Mr. Cohen does not seek this extension for the purposes

of delay. In June and July of 2015, Appellant’s counsel was occupied with

professional and personal matters.

      11.    In June of 2015, Appellant’s counsel George May’s docket was

                                        3
crowded with numerous matters including the following:

            a)     Resumption of abated trial in Cause No. 12-DCV-198696,
                   OGAB Investments, LLC v. Salvador Perez Suarez A/K/A
                   Salvador Perez Zuarez, and Sandra Suarez, in the 268th
                   Judicial District Court of Fort Bend County, Texas;

            b)     Mediation and trial preparation in Cause No. 2011-
                   DCV08463; Rojana Hannah v. Ray V. Gutierrez; In the 34th
                   District Court of El Paso County, Texas;
            c)     Mediation and trial preparation in Cause No. CV-0073952;
                   Matthew D. Wiggins v. Amelia Kelly; In County Court at Law
                   No. 2, Galveston County, Texas;
            d)     Motion for New Trial due and filed in Cause No.: 2013-
                   68181; Ellington F. Holdings, LLC and David R. Denenburg v.
                   Tour Partners, Ltd. et al; In the 55th Judicial District of Harris
                   County, Texas;
            e)     Motion for New Trial due and filed in Cause No. 2012-
                   23146, DG Interests v. Jim-Daniels Nnah, In the 270th
                   District Court of Harris County, Texas; and
            f)     Several other matters including conducting discovery,
                   completing several settlement negotiations and fulfilling
                   same, discovery matters, and other time-sensitive matters for
                   various clients.

      12.   In July of 2015, in addition to a normal docket of various matters,

Appellant’s counsel and his family had a short vacation to visit family in

Lynchburg, Virginia and a longer pre-paid vacation to Alaska and Canada.

      13.   Appellant’s counsel was unable to review the record, as twice

supplemented, and to prepare a brief to aid the Court by the current deadline

due to the above referenced profession and family matters.



                                        4
       14.   Appellant Mr. Cohen does not seek this extension for the purpose

of delay but only so that justice may be served.

                                   PRAYER

       For all these reasons, Appellant Jay H. Cohen respectfully requests a 30-

day extension of time for filing his Appellant’s Brief from August 10, 2015,

until September 10, 2015, and for such further relief to which he may be justly

entitled.

                                       TWOMEY | MAY, PLLC

                                       /s/ George F. May/
                                       _______________________________
                                       George F. May
                                       TBA NO. 24037050
                                       2 Riverway, 15th Floor
                                       Houston, Texas 77056
                                       (713) 659-0000 [Telephone]
                                       (832) 201-8485 [Telecopier]
                                       george@twomeymay.com

                                       Counsel for Appellant, Jay H. Cohen




                                        5
                   CERTIFICATE OF CONFERENCE

     I do hereby certify that I have conferred with counsel for Appellees, R.
Gregory East and Nick Nicholas, and Appellees’ counsel agreed that this
motion is to be filed as unopposed.

                                           /s/ George F. May/
                                           ___________________________
                                           George F. May




                                     6
                        CERTIFICATE OF SERVICE

As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that I have served this document on all other parties, which are listed
below on August 10, 2015 as follows:

Edward J (Nick) Nicholas
Linebarger, Goggan, Blair & Sampson, L.L.P.
4828 Loop Central Drive, Suite 600
Houston, Texas 77081
(713) 844-3504 Fax
E-Mail: nick.nicholas@lgbs.com

Attorneys for Appellees/Intervenors

            By (check all that apply)
                               personal delivery
                               mail
                               commercial delivery service
                        X       fax, email, or electronic service

R. Gregory East
Perdue, Brandon, Fielder, Collins & Mott, L.L.P.
1235 North Loop West, Suite 600
Houston, Texas 77008
(713) 862-1860 Fax
E-Mail: geast@pbfcm.com

Attorneys for Appellees/Plaintiffs

            By (check all that apply)
                               personal delivery
                               mail
                               commercial delivery service
                        X       fax, email, or electronic service

                                      /s/ George F. May/
                                            George F. May
Date: August 10, 2015

                                       7